DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The Examiner has carefully and fully considered applicant’s argument filed on 2/2/2022 and has determined that applicant’s argument is persuasive. Thus, the rejection as set forth in the Office action dated 11/2/2021 has been withdrawn.


                                                  Allowable Subject Matter
3.	Claims 1-20 are allowed.	
4.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 1: An input for receiving an analog voltage representing a raw target speed; a current mirror for causing a speed target to change at a constant rate when the raw target speed represents a change from a current speed; and a comparator for receiving and comparing the raw target speed and an output from the current mirror and restricting the output from exceeding the raw target speed including remaining claim limitations. 
	As per independent claims 11 and 16: It is the same reason as claim 1.

                                               Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 8,829,837 to Galbiati discloses a motor control system.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846